Defendant’s fifth counterclaim is virtually identical to the anti-trust class action that was the subject of a settlement agreement approved in a judgment of the United States District Court for the Eastern District of New York. Defendant’s attempt to allege a different set of facts purportedly occurring subsequent to settlement of the Federal action is unsupported by the pleadings or the record. Under New York’s transactional analysis approach to deciding res judicata issues, "once a claim is brought to a final conclusion, all other claims arising out of the same transaction or series of transactions are barred, even if based upon different theories or if seeking a different remedy”. (O’Brien v City of Syracuse, 54 NY2d 353, 357.) Defendant Ponce’s fifth counterclaim is barred by the doctrine of res judicata. Concur — Wallach, J. P., Kupferman, Ross and Smith, JJ.